Citation Nr: 1750043	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  17-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paul Jennings, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION


The Veteran had active military service from June 1954 to December 1957.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his April 2017 substantive appeal, the Veteran requested that he be afforded a hearing before the Board.  However, in a July 2017 statement, the Veteran's attorney withdrew the Veteran's request for a hearing before a member of the Board in favor of a paper-based appeal to expedite the appeal process.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied entitlement to service connection for PTSD.

2.  The evidence associated with the claims file subsequent to the January 2005 rating decision is new but not material, and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that the Veteran has not been provided a VA examination in response to the claim to reopen a previously denied claim of entitlement to service connection for PTSD and that a VA medical opinion has not been obtained in response to that claim.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2017).

Analysis

In a January 2005 rating decision, the Veteran was denied entitlement to service connection for PTSD based, in part, on a finding that the Veteran's claimed in-service stressors could not be verified.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the January 2005 rating decision included the following: DD Form 214 which showed the Veteran had no foreign service; and, the May 2004 letter from B.J.M. which detailed the Veteran's recounts of in-service stressors related to witnessing traumatic medical events during his tour in the Republic of Korea.  The Veteran's DD Form 214 shows that he had no overseas service during his period of active service.

The evidence that has been received since the January 2005 rating decision includes the following: numerous written statements from the Veteran detailing his in-service stressors related to his service at the Portland AFB Hospital, and an October 2015 VA letter notifying the Veteran of the formal finding of lack of information required to corroborate claimed PTSD stressors.

The Board finds that the evidence added to the record since the January 2005 rating decision is new but not material.  The Veteran's lay statements recounting traumatic experiences during his tour of duty as an Air Force medical technician and first responder at the Portland AFB Hospital were not previously considered and are therefore not redundant.  However, this evidence is not material as it does not speak to the primary reason the claim was originally denied.  Service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  To date, VA has been unable to corroborate the Veteran's claimed in-service stressors.  VA has sought detailed information about the claimed in-service stressors from the Veteran, and has ordered and received records research results from the Joint Services Records Research Center (JSRRC).

A review of the record reveals the Veteran has provided lay statements describing traumatic experiences he encountered as a first responder at the Portland AFB Hospital; however, these accounts lack the specificity necessary for verification or corroboration.  JSRRC results show there were no catastrophic incidents in the United States associated with the Air Force units based at Portland AFB during the Veteran's period of active service.  The Board notes that the Veteran's DD Form 214 shows the entirety of his active service was in the United States.

As no material evidence corroborating the Veteran's in-service stressors has been obtained or submitted, the evidence of record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for PTSD is not warranted.



ORDER

New and material evidence has not been presented to reopen the claim of entitlement to service connection for PTSD, and that claim is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


